COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


ROSCOE L. SIMPSON
                                                                MEMORANDUM OPINION*
v.     Record No. 0983-05-1                                          PER CURIAM
                                                                   OCTOBER 11, 2005
CAROL P. SIMPSON


                   FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                 Louis R. Lerner, Judge

                 (Roscoe L. Simpson, pro se, on brief).

                 No brief for appellee.


       Roscoe L. Simpson (husband) appeals from the circuit court’s April 11, 2005 order

awarding Carol P. Simpson (wife) attorney’s fees for expenses incurred in defending husband’s

appeal of a previous order and finding him in contempt for failure to pay a previous attorney’s fees

award. On appeal, husband presents eleven questions corresponding to fourteen listed assignments

of error. In addition to challenging the court’s finding of contempt, husband raises numerous

challenges to the trial court’s previous orders. Upon reviewing the record and opening brief, we

conclude that this appeal is without merit. Accordingly, we summarily affirm the decision of the

trial court. See Rule 5A:27.

                                          BACKGROUND

           In Simpson v. Simpson, Record No. 0924-03-1 (Va. Ct. App. Nov. 25, 2003), we

addressed husband’s appeal of the trial court’s denial of his “Motion for Relief and to Suspend

Court Orders.” Finding the court did not err in denying husband’s motion because the matters


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
raised in the motion had been previously adjudicated, we remanded the case to the trial court

only to determine an appropriate attorney’s fee award to wife for expenses incurred by her in

connection with that appeal. In its April 6, 2004 order, the trial court awarded wife attorney’s

fees in the amount of $1,000. At the motion hearing, husband again attempted to introduce

evidence on matters of which the court had finally disposed.

          In Simpson v. Simpson, Record No. 0871-04-1 (Va. Ct. App. Jan. 11, 2005), we

addressed husband’s challenge of the trial court’s April 6, 2004 order, addressing only his

challenge to the amount of the court’s attorney’s fees award and remanding the case to the trial

court to determine the proper amount to award wife for attorney’s fees incurred in defending that

appeal.

          At an April 5, 2005 hearing, the trial court awarded wife $500 in attorney’s fees and

found husband in contempt for failure to pay previous attorney’s fees awards.

                                              ANALYSIS

          As we noted in our earlier opinions, “[r]es judicata precludes the re-litigation of a claim

or issue once a final determination on the merits has been reached by a court having proper

jurisdiction over the matter.” Gottlieb v. Gottlieb, 19 Va. App. 77, 81, 448 S.E.2d 666, 669

(1994)). Therefore, the trial court properly refused to address issues other than the attorney’s

fees award and the contempt allegation. Furthermore, the April 11, 2005 trial court order, which

husband appeals in this case, does not substantively address husband’s questions presented on

appeal.

          To the extent husband challenges the court’s finding of contempt, we note husband has

failed to support his argument with any authority or citations to the record.

          “‘Statements unsupported by argument, authority, or citations to the record do not merit

appellate consideration.’” Budnick v. Budnick, 42 Va. App. 823, 833-34, 595 S.E.2d 50, 55

                                                  -2-
(2004) (quoting Roberts v. Roberts, 41 Va. App. 513, 527, 586 S.E.2d 290, 297 (2003)); see

Rule 5A:20(e) (requiring appellants to brief the “principles of law, the argument, and the

authorities relating to each question presented”).

       Having presented no citations or authority in his brief in support of this contention,

husband has waived this argument on appeal and we need not address it. See Rule 5A:20(e).

       Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                                                                         Affirmed.




                                                -3-